DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Regarding claim 1, the phrase "water soluble polymer" renders the claim indefinite because it is unclear whether there are two different water soluble polymers (a first water soluble polymer and a second water soluble polymer) or whether there is only one water soluble polymer.

Allowable Subject Matter
5.	Claims 1 and 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose nor suggest a method of making a positive electrode comprising mixing only the oxalic acid with the viscosity enhancer solution to produce a pH-adjusted viscosity enhancer solution, an amount of the oxalic acid mixed with viscosity enhancer being between 0.1% by weight and 0.5% by weight, based on a weight of the slurry.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aziza Syed et al., WO 2010/051565; Ham et al., US 2006/0204850; Morita Kimihiro et al., JP H1186846.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725